Name: Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  animal product;  information technology and data processing;  health;  means of agricultural production
 Date Published: nan

 Avis juridique important|31997R0820Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products Official Journal L 117 , 07/05/1997 P. 0001 - 0008COUNCIL REGULATION (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas the market in beef and beef products has been destabilized by the bovine spongiform encephalopathy crisis; whereas it is necessary to re-establish stability in this market; whereas such re-establishment of stability can most effectively be achieved by improving the transparency of the conditions for the production and marketing of the products concerned particularly as regards traceability;Whereas to this end it is essential to establish, on the one hand, a more efficient system for the identification and registration of bovine animals at the production stage and, on the other hand, a specific Community labelling system in the beef sector based on objective criteria at the marketing stage;Whereas, by means of the guarantees provided for such an improvement, certain public interest requirements will also be attained, in particular the protection of human and animal health;Whereas, as a result, consumer confidence in the quality of beef and beef products will be encouraged;Whereas Article 3 (1) (c) of Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (4) states that animals for intra-Community trade must be identified in accordance with the requirements of Community rules and be registered in such a way that the original or transit holding, centre or organization can be traced, and that before 1 January 1993 these identification and registration systems are to be extended to the movements of animals within the territory of each Member State;Whereas Article 14 of Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (5) states that the identification and registration as provided for in Article 3 (1) (c) of Directive 90/425/EEC of such animals must, except in the case of animals for slaughter and registered equidae, be carried out after the said checks have been made;Whereas the management of certain Community aid schemes in the field of agriculture requires the individual identification of certain types of livestock; whereas the identification and registration systems must, therefore, be suitable for the application and control of such measures;Whereas it is necessary to ensure the rapid and efficient exchange of information between Member States for the correct application of this Regulation; whereas Community provisions have been established by Council Regulation (EEC) No 1468/81 of 19 May 1981 on mutual assistance between the administrative authorities of the Member States and the cooperation between the latter and the Commission to ensure the correct application of the law on customs or agriculture matters (6) and by Council Directive 89/608/EEC of 21 November 1989 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of legislation on veterinary and zootechnical matters (7);Whereas the current rules concerning the identification and the registration of bovine animals have been laid down in Council Directive 92/102/EEC of 27 November 1992 on the identification and registration of animals (8); whereas experience has shown that the implementation of that Directive for bovine animals has not been entirely satisfactory and needs further improvement; whereas it is therefore necessary to adopt a specific regulation for bovine animals in order to reinforce the provisions of the Directive;Whereas, for the introduction of an improved identification system to be accepted, it is essential not to impose excessive demands on the producer in terms of administrative formalities; whereas feasible time limits for its implementation must be laid down;Whereas for the purpose of rapid and accurate tracing of animals for reasons relating to the control of Community aid schemes, each Member State must create a computerized data base which will record the identity of the animal, all holdings on its territory and the movements of the animals, in accordance with the provisions of Council Directive 97/12/EC of 17 March 1997 amending and updating Directive 64/432/EEC on health problems affecting intra-Community trade in bovine animals and swine (9), which clarifies the health requirements concerning this data base;Whereas steps must be taken to ensure that the technical conditions exist to guarantee the best communication possible by the producer with the data base and a comprehensive use of data bases;Whereas, in order to permit movements of bovine animals to be traced, animals must be identified by an eartag applied in each ear and in principle accompanied by a passport throughout any movement; whereas the characteristics of the eartag and of the passport must be determined on a Community basis; whereas in principle a passport must be issued for each animal to which an eartag has been allocated;Whereas animals imported from third countries pursuant to Directive 91/496/EEC must be subject to the same identification requirements;Whereas every animal must keep its eartag throughout its life;Whereas the Commission is examining on the basis of work performed by the Joint Research Centre the feasibility of using electronic means for the identification of animals;Whereas keepers of animals, with the exception of transporters, must maintain an up-to-date register of the animals on their holdings; whereas the characteristics of the register must be determined on a Community basis; whereas the competent authority must have access to these registers on request;Whereas Member States may spread the costs arising from the application of these measures over the entire beef sector;Whereas the authority or authorities responsible for the application of each Title in this Regulation should be designated;Whereas, in the context of the labelling system set up by this Regulation, beef shall be taken to mean certain products referred to in Article 1 (1) of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (10);Whereas before 1 January 2000 the labelling system shall be optional for operators and organizations marketing beef in the sense that operators and organizations wishing to label their beef shall do so in accordance with this Regulation; whereas a compulsory beef-labelling system must be introduced which is obligatory in all Member States from 1 January 2000; whereas this compulsory system shall not exclude the possibility for a Member State to decide to apply the system merely on an optional basis to beef sold in that same Member State; whereas the labelling system provided for in this Regulation shall apply until 31 December 1999; whereas, before 1 January 2000, Member States will be able to choose to make the system compulsory under certain circumstances;Whereas the provisions of this Regulation should not undermine existing Community legislation in the fields of labelling and control of foodstuffs, protection of geographical indications and designations of origin, certificates of specific character for agricultural products and foodstuffs measures to promote and market quality beef and veal, and rules governing health problems affecting intra-Community trade in meat and meat products;Whereas an efficient labelling system depends on the possibility of tracing back any labelled beef to the animal or animals of origin; whereas the labelling arrangements of an operator or organization shall be accepted only once a specification has been submitted to, and approved by, the competent authority;Whereas, in order to identify correctly the person responsible for the information on the label, operators and organizations shall be entitled to label beef only if the label contains their name or their identifying logo; whereas what kind of information the label may contain should be specified;Whereas operators and organizations importing beef from third countries into the Community may also wish to label their products according to this Regulation; whereas provisions should thus be made for imported beef to be included in the labelling system; whereas these provisions must ensure that labelling arrangements relating to imported beef are of equivalent reliability to those set up for Community beef;Whereas, with a view to guaranteeing the reliability of the arrangements provided for by this Regulation, it is necessary to oblige the Member States to carry out adequate and efficient control measures; whereas these controls shall be without prejudice to any controls which the Commission may carry out by analogy with Article 9 of Council Regulation (EC, Euratom) No 2988/95 of 18 December 1995 on the protection of the European Communities' financial interests (11); whereas the competent authorities of the Member States shall be authorized to withdraw their approval of any specification in the event of irregularities;Whereas appropriate penalties should be laid down in the event of a breach of the provisions of this Regulation,HAS ADOPTED THIS REGULATION:TITLE I Identification and registration of bovine animals Article 1 1. Each Member State shall establish a system for the identification and registration of bovine animals (hereinafter referred to as 'animals`), in accordance with this Title.2. This Title shall apply without prejudice to Community rules for disease eradication or control purposes and without prejudice to Directive 91/496/EEC and Regulation (EEC) No 3508/92. However, those provisions of Directive 92/102/EEC which relate specifically to bovine animals shall no longer apply from the date on which those animals must be identified in accordance with this Title.Article 2 For the purposes of this Title:- 'animal` shall mean a bovine animal within the meaning of Article 2 of Directive 97/12/EC,- 'holding` shall mean any establishment, construction or, in the case of an open-air farm, any place situated within the territory of the same Member State, in which animals covered by this Regulation are held, kept or handled,- 'keeper` shall mean any natural or legal person responsible for animals, whether on a permanent or on a temporary basis, including during transportation or at a market,- 'competent authority` shall mean the central authority or authorities in a Member State responsible for, or entrusted with, carrying out veterinary checks and implementing this Title or, in the case of the monitoring of premiums, the authorities entrusted with implementing Regulation (EC) No 3508/92.Article 3 The system for the identification and registration of bovine animals shall comprise the following elements:(a) eartags to identify animals individually;(b) computerized databases;(c) animal passports;(d) individual registers kept on each holding.The Commission and the competent authority of the Member State concerned shall have access to all information under this Title. The Member States and the Commission shall take the measures necessary to ensure access to this data for all parties concerned, including consumer organizations having a particular interest which are recognized by the Member State, provided that the data confidentiality and protection prescribed by national law are ensured.Article 4 1. All animals on a holding born after 1 January 1998 or intended for intra-Community trade after 1 January 1998 shall be identified by an eartag approved by the competent authority, applied to each ear. Both eartags shall bear the same unique identification code which makes it possible to identify each animal individually together with the holding on which it was born. By way of derogation from the above requirement, animals born before 1 January 1998 which are intended for intra-Community trade after that date may be identified in accordance with Directive 92/102/EEC until 1 September 1998. By way of further derogation from the above requirement, animals born before 1 January 1998 which are intended for intra-Community trade after that date with a view to immediate slaughter may be identified in accordance with Directive 92/102/EEC until 1 September 1999. Bulls intended for cultural and sporting events (with the exception of fairs and exhibitions) may, instead of by an eartag, be identified by an identification system offering equivalent guarantees that has been recognized by the Commission.2. The eartag shall be applied within a period to be determined by the Member State as from the birth of the animal and in any case before the animal leaves the holding on which it was born. That period may not be longer than 30 days up to and including 31 December 1999, and not longer than 20 days thereafter.However, at the request of a Member State and in accordance with the procedure referred to in Article 10, the Commission may determine the circumstances in which Member States may extend the maximum period.No animal born after 1 January 1998 may be moved from a holding unless it is identified in accordance with this Article.3. Any animal imported from a third country which has passed the checks laid down in Directive 91/496/EEC and which remains within Community territory shall be identified on the holding of destination by an eartag complying with the requirements of this Article, within a period to be determined by the Member State of at most 20 days of undergoing the aforesaid checks, and in any event before leaving the holding. However, it is not necessary to identify the animal if the holding of destination is a slaughterhouse situated in the Member State where such checks are carried out and the animal is slaughtered within 20 days of undergoing the checks.The original identification established by the third country shall be recorded in the computerized database provided for in Article 5 or, if this is not yet fully operational, in the registers provided for in Article 3, together with the identification code allocated to it by the Member State of destination.4. Any animal from another Member State shall retain its original eartag.5. No eartag may be removed or replaced without the permission of the competent authority.6. The eartags shall be allocated to the holding, distributed and applied to the animals in a manner determined by the competent authority.7. Not later than 31 December 2000 the Council, acting on the basis of a report from the Commission accompanied by any proposals, shall decide on the possibility of introducing electronic identification arrangements in the light of progress achieved in this field.Article 5 The competent authority of the Member States shall set up a computerized database in accordance with Articles 14 and 18 of Directive 97/12/EC.The computerized databases shall become fully operational no later than 31 December 1999, after which they shall store all data required pursuant to the aforementioned Directive.Article 6 1. As from 1 January 1998, the competent authority shall, for each animal which has to be identified in accordance with Article 4, issue a passport within 14 days of the notification of its birth, or, in the case of animals imported from third countries, within 14 days of the notification of its re-identification by the Member State concerned in accordance with Article 4 (3). The competent authority may issue a passport for animals from another Member State under the same conditions. In such cases, the passport accompanying the animal on its arrival shall be surrendered to the competent authority, which shall return it to the issuing Member State.However, at the request of a Member State and in accordance with the procedure referred to in Article 10, the Commission may determine the circumstances under which the maximum period may be extended.2. Whenever an animal is moved, it shall be accompanied by its passport.3. By way of derogation from the first sentence of paragraph 1 and from paragraph 2, Member States:- which have a computerized database which the Commission deems to be fully operational before 1 January 2000 in accordance with Article 5 may determine that a passport is to be issued only for animals intended for intra-Community trade and that those animals shall be accompanied by their passports only when they are moved from the territory of the Member State concerned to the territory of another Member State, in which case the passport shall contain information based on the computerized database.In these Member States, the passport accompanying an animal imported from another Member State shall be surrendered to the competent authority on its arrival,- may until 1 January 2000 authorize the issue of collective animal passports for herds moved within the Member State concerned provided that such herds have the same origin and destination and are accompanied by a veterinary certificate.4. In the case of the death of an animal, the passport shall be returned by the keeper to the competent authority within seven days after the death of the animal. If the animal is sent to the slaughterhouse, the operator of the slaughterhouse shall be responsible for returning the passport to the competent authority.5. In the case of animals exported to third countries, the passport shall be surrendered by the last keeper to the competent authority at the place where the animal is exported.Article 7 1. With the exception of transporters, each keeper of animals shall:- keep an up-to-date register,- once the computerized database is fully operational, report to the competent authority all movements to and from the holding and all births and deaths of animals on the holding, along with the dates of these events, within 15 days and, as from 1 January 2000, within seven days of the event occurring. However, at the request of a Member State and in accordance with the procedure referred to in Article 10, the Commission may determine the circumstances in which Member States may extend the maximum period.2. Where applicable and having regard to Article 6, each animal keeper shall complete the passport immediately on arrival and prior to departure of each animal from the holding and ensure that the passport accompanies the animal.3. Each keeper shall supply the competent authority, upon request, with all information concerning the origin, identification and, where appropriate, destination of animals which he has owned, kept, transported, marketed or slaughtered.4. The register shall be in a format approved by the competent authority, kept in manual or computerized form, and be available at all times to the competent authority, upon request, for a minimum period to be determined by the competent authority but which may not be less than three years.Article 8 Member States shall designate the authority responsible for ensuring compliance with this Title. They shall inform each other and the Commission of the identity of this authority.Article 9 Member States may charge to keepers as referred to in Article 2 the costs of the systems referred to in Article 3 and of the controls referred to in this Title.Article 10 The Commission shall adopt detailed rules for the implementation of this Title in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70. These detailed rules shall cover in particular:(a) provisions concerning eartags;(b) provisions concerning the passport;(c) provisions concerning the register;(d) minimum level of controls to be carried out;(e) application of administrative sanctions;(f) transitional provisions for the start-up period of the system.Article 11 Article 5 of Regulation (EEC) No 3508/92 shall be supplemented by the following:' . . . and Regulation (EC) No 820/97`.TITLE II Labelling of beef and beef products Article 12 1. If an operator or an organization, as defined in Article 13, wishes to label beef at the point of sale in such a way as to provide information concerning the origin or certain characteristics or production conditions of the labelled meat or of the animal from which it derives, it shall do so in accordance with this Title.However, this Title shall not affect:- compulsory indications as referred to in Article 3 (1) of Council Directive 79/112/EEC with the exception of point 7,- the indications that are protected in accordance with Regulations (EEC) No 2081/92 and (EEC) No 2082/92,- the indications as referred to in Regulations (EEC) No 1208/81 and (EEC) No 1186/90,- indications relating to the health mark as provided for in Directive 64/433/EEC and other similar indications provided for in the relevant veterinary legislation,- labels containing only information which can be easily checked at the point of sale, such as, in particular, the indication of product weight or the name of the cut.2. Notwithstanding paragraph 1, the following shall continue to apply:- Council Regulation No 26 of 4 April 1962 applying certain rules of competition to production of and trade in agricultural products (12),- Council Directive 64/433/EEC of 26 June 1964 on health conditions for the production and marketing of fresh meat (13),- Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer (14),- Council Directive 93/99/EEC of 29 October 1993 on additional measures concerning the official control of foodstuffs (15),- Council Directive 94/65/EC of 14 December 1994 laying down the requirements for the production and placing on the market of minced meat and meat preparations (16),- Council Regulation (EEC) No 1208/81 of 28 April 1981 determining the Community scale for the classification of carcases of adult bovine animals (17),- Council Regulation (EEC) No 1186/90 of 7 May 1990 extending the scope of the Community scale for the classification of carcases of adult bovine animals (18),- Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (19),- Council Regulation (EEC) No 2082/92 of 14 July 1992 on certificates of specific character for agricultural products and foodstuffs (20),- Council Regulation (EEC) No 2067/92 of 30 June 1992 on measures to promote and market quality beef and veal (21).Article 13 For the purposes of this Title, the following definitions shall apply:- 'beef` shall mean all products falling within CN codes 0201, 0202, 0206 10 95 and 0206 29 91,- 'labelling` shall mean the attachment of a label to an individual piece or pieces of meat or to their packaging material, including the supply of information to the consumer at the point of sale,- 'organization` shall mean a group of operators from the same or different parts of the beef trade.Article 14 1. Each operator or organization shall submit a specification for approval to the competent authority of each Member State in which production or sale of the beef in question takes place. The competent authority may also establish specifications to be used in the Member State concerned, provided that use thereof is not compulsory.Such specifications shall indicate:- the information to be included on the label,- the measures to be taken to ensure the accuracy of the information,- the control system which will be applied at all stages of production and sale, including the controls to be carried out by an independent body recognized by the competent authority and designated by the operator or the organization. These bodies shall comply with the criteria set out in European Standard EN/45011 not later than 31 December 1999,- in the case of an organization, the measures to be taken in relation to any member which failed to comply with the specifications.Member States may decide that controls by an independent body can be replaced by controls by a competent authority. The competent authority shall in that case have at its disposal the qualified staff and resources necessary to carry out the requisite controls and shall submit to the Commission its working plan as well as an activity report.The costs of controls provided for under this Title shall be borne by the operator or organization using the labelling system.2. The approval of any specification shall be subject to the assurance of the competent authority, obtained on the basis of a thorough examination of its components as referred to in paragraph 1, of the proper and reliable functioning of the labelling system envisaged and, in particular, of its control system. A competent authority shall refuse any specification which does not ensure a link between, on the one hand, the identification of the carcase, quarter or pieces of meat and, on the other hand, the individual animal or, where this is sufficient to enable the accuracy of the information on the label to be checked, the animals concerned.Specifications which provide for labels containing misleading or insufficiently clear information shall also be refused.3. Where the production and/or sale of beef takes place in two or more Member States, the competent authorities of the Member States concerned shall examine and, if appropriate, approve the specifications submitted in so far as the elements contained therein relate to operations taking place within their respective territories. In such case, the Member State concerned shall recognize the approvals granted by any other Member State concerned.If, within a period to be fixed in accordance with Article 18, counting from the day following the date of submission of the application, approval has not been refused or given, or supplementary information has not been asked for, the specification shall be considered to be approved by the competent authority.4. Where the competent authorities of all the Member States concerned approve the specification submitted, the operator or organization concerned shall be entitled to label beef, provided that the label contains its name or logo.5. By way of derogation from the preceding paragraphs, the Commission, following the procedure referred to in Article 18, may provide for an accelerated or simplified procedure for approval in specific cases, in particular for beef in small retail packages or primal beef cuts in individual packages, labelled in a Member State according to an approved specification and introduced into the territory of another Member State, provided that no information is added to the initial label.6. Any entitlement shall apply without prejudice to Article 13 of Regulation (EEC) No 2081/92 and to Article 13 of Regulation (EEC) No 2082/92.Article 15 1. Where the production of beef takes place, in full or in part, in a third country, operators and organizations shall be entitled to label beef according to this Regulation only if, in addition to observing the requirements set out in Article 14, they have obtained approval of their specifications by the competent authority designated for that purpose by each third country concerned.2. The validity within the Community of any approval granted by a third country shall be subject to prior notification by the third country to the Commission of:- the competent authority which has been designated,- the procedures and criteria to be followed by the competent authority when examining the specification,- each operator and organization to which the competent authority has granted approval of their specification.The Commission shall transmit these notifications to the Member States.Where, on the basis of the above notifications, the Commission reaches the conclusion that the procedures and/or criteria applied in a third country are not equivalent to the standards set out in this Regulation, the Commission shall, after consultation with the third country concerned, decide that approvals granted by the third country concerned shall not be valid within the Community.Article 16 1. A label shall not contain any information relating to the animal from which the beef originates other than that which appears in the following list:- Member State, third country or holding of birth,- Member States, third countries or holdings where all or any part of fattening took place, with partial fattening having to be specified,- Member State, third country or slaughterhouse where slaughter took place,- identification number and sex of the animal,- method of fattening or other information relating to feeding,- information on slaughtering, such as the age at slaughter and the date of slaughter or the period during which the beef was matured,- any other information which the operator or the organization wishes to indicate and to which the competent authority concerned has agreed.If beef originates from an animal born, raised and slaughtered in one and the same Member State, the mention of that Member State on the label shall suffice.2. Where beef from different animals is mixed, the label shall contain only information which is common to all such beef.3. Every label shall contain a reference number or reference code ensuring the link provided for in the second sentence of Article 14 (2). This number may be the identification number of the animal concerned.Article 17 Without prejudice to any action taken by the organization itself or the independent control body provided for in Article 14, where it is shown that an operator or organization has failed to comply with the specification referred to in Article 14 (1), the Member State may withdraw its approval pursuant to Article 14 (2) or impose supplementary conditions to be respected if its approval is to be maintained.Article 18 The Commission shall adopt detailed rules for the application of this Title and, where necessary, transitional measures in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68. The detailed rules may cover, in particular, the information which may be contained on labels pursuant to Article 16. They may also extend the list of indications or labels referred to in the second subparagraph of Article 12 (1).Article 19 1. A compulsory beef-labelling system shall be introduced which shall be obligatory in all Member States from 1 January 2000 onwards. However, this compulsory system shall not exclude the possibility for a Member State to decide to apply the system merely on an optional basis to beef sold in that same Member State. The labelling system provided for in this Regulation shall apply until 31 December 1999.On the basis of the report provided for in paragraph 3, the Council, acting by a qualified majority on a proposal from the Commission, shall therefore take a decision before 1 January 2000 on the general rules for a compulsory beef-labelling system to apply as from that date, in accordance with the Community's international commitments.2. Save where otherwise decided by the Council, the labelling system compulsory as from 1 January 2000 shall, in accordance with the Community's international commitments, in addition to the labelling information referred to in Article 16 (3), also require indication of the Member State or third country where the animal from which the beef is derived was born, the Member States or third countries where the animal was raised and the Member State or third country where the animal was slaughtered.3. Member States shall submit to the Commission, by 1 May 1999, reports on the implementation of the labelling system for beef. The Commission shall submit to the Council a report on the situation regarding the implementation of beef labelling systems in the different Member States.4. However, Member States where there is a sufficiently developed identification and registration system for bovine animals may before 1 January 2000 impose a compulsory labelling system for beef from animals born, fattened and slaughtered on their territory. Furthermore, they may decide that one or more of the items of information referred to in Article 16 (1) and (2) must be indicated on labels.5. A compulsory system as provided for in paragraph 4 must not lead to any disruption of trade between the Member States.The implementation arrangements applicable in those Member States intending to apply the provisions of paragraph 4 shall require prior approval from the Commission.6. By 1 January 2000, the Council, acting by a qualified majority on a proposal from the Commission, shall take a decision as to whether compulsory indication of data other than those provided for in paragraph 2 and extension of the scope of this Regulation to products other than those indicated in the first indent of Article 13 are possible and desirable.Article 20 Member States shall designate the competent authority or authorities responsible for implementing this Title.TITLE III Common provisions Article 21 Member States shall take all the necessary measures to ensure compliance with the provisions of this Regulation. The controls provided for shall be without prejudice to any controls which the Commission may carry out by analogy with Article 9 of Regulation (EC, Euratom) No 2988/95.Any sanctions imposed by the Member State shall be proportionate to the gravity of the breach. The sanctions may involve, where justified, a restriction on movement of animals to or from the holding of the keeper concerned.Article 22 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 21 April 1997.For the CouncilThe PresidentJ. VAN AARTSEN(1) OJ No C 349, 20. 11. 1996, p. 10 and OJ No C 100, 27. 3. 1997, p. 22.(2) OJ No C 85, 17. 3. 1997.(3) OJ No C 66, 3. 3. 1997, p. 84.(4) OJ No L 224, 18. 8. 1990, p. 29. Directive as last amended by Directive 92/118/EEC (OJ No L 62, 15. 3. 1993, p. 49).(5) OJ No L 268, 24. 9. 1991, p. 56. Directive as last amended by the Act of Accession of Austria, Finland and Sweden.(6) OJ No L 144, 2. 6. 1981, p. 1. Directive as amended by Regulation (EEC) No 945/87 (OJ No L 90, 2. 4. 1987, p. 3).(7) OJ No L 351, 2. 12. 1989, p. 34.(8) OJ No L 355, 5. 12. 1992, p. 32.(9) OJ No L 109, 25. 4. 1997, p. 1.(10) OJ No L 148, 28. 6. 1968, p. 24. Regulation as last amended by Regulation (EC) No 894/96 (OJ No L 125, 23. 5. 1996, p. 1).(11) OJ No L 312, 23. 12. 1995, p. 1.(12) OJ No 30, 20. 4. 1962, p. 993/62.(13) OJ No 121, 29. 7. 1964, p. 2012/64.(14) OJ No L 33, 8. 2. 1979, p. 1.(15) OJ No L 290, 24. 11. 1993, p. 14.(16) OJ No L 368, 31. 12. 1994, p. 10.(17) OJ No L 123, 7. 5. 1981, p. 3.(18) OJ No L 119, 11. 5. 1990, p. 32.(19) OJ No L 208, 24. 7. 1992, p. 1.(20) OJ No L 208, 24. 7. 1992, p. 9.(21) OJ No L 215, 30. 7. 1992, p. 57.